DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This Office Action is issued in response to the applicant amendment filed on May 16, 2022, in which claims 1-20 are presented for examination. 
3.	Claims 1-20 are pending, of which claims 1, 16, and 20 are in independent form.
4.	Claims 1-2, 4, 6, 8, 10, 12, 14, and 16-20 are amended.
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being un-patentable over Chevalier et al. U.S. 2015/0127565 A1 (hereinafter Chevalier) in view of Terhark et al. U.S. 2018/0232751 A1 (hereinafter Terhark).
Regarding claim 1, Chevalier discloses One or more non-transitory computer readable storage mediums storing one or more sequences of instructions, which when executed by one or more processors (Chevalier [0225] wherein the implemented system comprises machine readable medium with instruction) provide career-insights to a user of an opportunity network system by determining potential next positions (Chevalier [0158] the implemented recruiter platform provide information about potential employment positions) and a degree of match to a potential next position (Chevalier [0150] the implemented system provides relevance matching of candidate skills to job seekers), by performing the steps of: 
collecting and pre-analysing a comprehensive database of resumes or profiles of people (Chevalier [0163], [Figure 3A], [0192], [0227], and [0718] where a user information obtained and stored from multiple social networks. For instance, as shown [Figure 3A, elements 307a – 307c]. See further [0027] and [Figures 18A – 18C] where a user information obtained from a user resume); 
extracting normalized entity information from resumes or profiles about backgrounds of people, including current and past positions held by people (Chevalier [0264] and [0719] where a user information is aggregated and extracted. See further [0640] and [0643] where a user data organized (i.e., normalized) in a table. Normalization is the process of organizing data in a database. This process includes creating tables and establishing relationships between those tables according to rules designed both to protect the data and to make the database more flexible by eliminating redundancy. See further [0162]-[0163], and [0179] where user information includes regarding previous and current employments); 
analyzing of said entity information of said people using at least one of machine learning techniques, statistical techniques (Chevalier [0264], [0302], and [0330], e.g., “Statistical modeling 1220 involves aggregating information from a (preferably) statistically significant number of users and extracting trends or correlations between variables therein”), web-search techniques, or natural language processing techniques (Chevalier [0409], e.g., “…the data can be extracted from the job listings using natural language processing software”) to obtain normalized entity information in resumes or profiles of said people (Chevalier [0409], e.g., “…the data can be extracted from the job listings using natural language processing software”. The system implemented statistical and natural language processing to acquire user information); 
identifying and displaying a comprehensive set of possible subsequent positions for said user based on said current position held by said user (Chevalier [0151] and [Figure 2A], describes that the implemented social match platform (SMP) utilized to identify a potential job and a potential candidates for the identified job, e.g., “…find a job and a job candidate, respectively”. See also [0146] where the other embodiment of the SMP is displaying all potential jobs), wherein said comprehensive set of possible subsequent positions for said user is identified by (i) identifying said people who have held at least one of a position that is equal to, or equivalent to, said current position held by said user (Chevalier [0389] & [Figure 54] describes how the advancement path taxonomy (APT), determines the job seeker’s current job (i.e., seeker’s most current experience information) e.g., “Upon obtaining the characteristics of the seeker's current job 5415, the APT determines if path dependent analysis is desired, and if so, the APT will determine the seeker's previous job states and corresponding characteristics”), and (ii) determining subsequent positions held by said people who previously held said at least one of said position that is equal to, or equivalent to said current position of said user (Chevalier [0355] & [Figure 38] describes how the advancement path taxonomy (APT) collecting data related the job seekers previous job history, the experience they have had leading up to their current desire. This is equivalent to the idea of determining the job seeker (candidate) previous job experience or history of employment). 	Chevalier does not clearly disclose processing a selection of at least one of said possible subsequent positions based on said comprehensive set of possible subsequent positions to obtain selected possible subsequent position;  	automatically generating a position-detail profile for said selected possible subsequent position, wherein said position-detail profile is generated based on at least one of (a) profiles of people who are currently in said selected possible subsequent position or (b) profiles people who have previously worked at said selected possible subsequent position, wherein said position-detail profile comprises previous positions and subsequent positions, of said people who are currently in said selected possible subsequent position or who may have previously worked at said selected possible subsequent position; and  	determining a degree of match between said resume or profiles information of said user and at least one said position-detail profile of said selected possible subsequent position by comparing said resume or profiles information of said user with said position-detail profile.
However, Terhark in the analogous art of predictive modeling teaches: 	processing a selection of at least one of said possible subsequent positions to obtain a selected possible subsequent position (Terhark [0058] and [0087] where the implemented career path services module processing possible career path (i.e. possible subsequent positions), e.g., “One illustrative career path is depicted in FIG. 5, and shows transitions from one state such as “Accounting Assistant” to a second state such as “Accountant,” to a third state such as “Accounting Manager,” and so forth”); 	automatically generating a position-detail profile for said selected possible subsequent position that is selected from said possible subsequent positions, wherein said position-detail profile is generated (Terhark [0103] where the system generate career detail, e.g., “The anonymous profile created by the system 100 may include an anonymous profile description, a current job title, skills, and current education for the user”) based on at least one of (a) profiles of people who are currently in said selected possible subsequent position, or (b) profiles people who have previously worked at said selected possible subsequent position, wherein said position-detail profile comprises previous position, subsequent positions, and any skill, years of experience in current and past position, cortication or educational experience of said people who are currently in said selected possible subsequent position or who may have previously worked at the selected possible subsequent position (Terhark [0087], [0089], [0115], and [0262] where the system generates job details based on the user’s profile, e.g., “The career path services module 126 is configured to supply users with career path choices from a collection of possible career paths stored in the system 100, based on employment history from resume and profile collections acquired”); and 	determining a degree of match between resume or profiles information of said user and at least one said position-detail profile of said selected possible subsequent position by comparing said resume or profiles information of said user with said position-detail profile associated with at least one of said people who are currently in said selected possible subsequent position (Terhark [0100], 0102], [0123], [0134], and [0195] where the system matches user’s with potential or dream jobs, e.g., “ the system will match user's skills, education, certifications, licenses, experience and return the best matches for job recommendations”). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the social match platform of Chevalier with predictive modeling of Terhark. Both Chevalier and Terhark are analogous, because they are from the same field of endeavor as the claimed invention. One would have been motivated to do so in order the social networking system provides that allow elements the opportunity to share and receive information about clients’ career with a matching skills.

Regarding claim 2, the rejection of claim 1 is hereby incorporated by reference, Chevalier and Terhark discloses a one or more non-transitory computer readable storage mediums storing one or more sequences of instructions, further causes: 
identifying areas of match and areas of mismatch between said resume or profile of user and said selected possible subsequent position based on said position-detail profile (Terhark [0100], 0102], [0123], [0134], and [0195] where the system matches users with potential or dream jobs, e.g., “ the system will match user's skills, education, certifications, licenses, experience and return the best matches for job recommendations”); and    	providing recommendations for acquiring any of skills, qualification or experiences to reduce mismatch based on said based on areas of match and said areas of mismatch between said resume or profile of said user and said selected possible subsequent position (Terhark [0114] & [0117] the job seeker provided with a series of job recommendation, e.g., “The system also calculates a Job Qualification Score against job postings. When looking for a Job Recommendation, the system platform assesses user's skills to the job posting requirements. Using this unique algorithm gives users transparency into their current skills, and assist them with planning their career goals. Given the results of the system features, users are advised to review other the system platform features to give them more feedback and direction on how to be successful”). 

Regarding claim 3, the rejection of claim 1 is hereby incorporated by reference, Chevalier and Terhark discloses a one or more non-transitory computer readable storage mediums storing one or more sequences of instructions, further causes: 
processing a first input from said user on a subset of said metadata that is of interest, wherein said subset of said metadata is at least one of a company metadata, a position metadata, and a frequency of transfers from at least one said subsequent position to a next position (Terhark [0058] and [0087] where the implemented career path services module processing possible career path (i.e. possible subsequent positions); and 
filtering said plurality of possible subsequent positions to obtain a subset of possible subsequent positions that match with said subset of said metadata that is of interest (Terhark [0207] where the implemented system filtered jobs, e.g., “The job presented are filtered based on the user's defined preferences, namely: 1) Job Title; 2) Job Category; 3) Location; 4) Company; and 5) Preferences”). 

Regarding claim 4, the rejection of claim 3 is hereby incorporated by reference, Chevalier and Terhark discloses a one or more non-transitory computer readable storage mediums storing one or more sequences of instructions, further causes: 
processing a second input from said user comprising an interaction with said selected possible subsequent position from said subset of possible subsequent positions (Terhark [0058] and [0087] where the implemented career path services module processing possible career path (i.e. possible subsequent positions), e.g., “One illustrative career path is depicted in FIG. 5, and shows transitions from one state such as “Accounting Assistant” to a second state such as “Accountant,” to a third state such as “Accounting Manager,” and so forth”); and
generating and displaying a brief position profile of a position associated with said selected possible subsequent position in response to said interaction with said selected possible subsequent position, wherein said brief position profile comprises company information, title information, and salary information associated with said position  (Terhark [0103] where the system generate career detail, e.g., “The anonymous profile created by the system 100 may include an anonymous profile description, a current job title, skills, and current education for the user”). 

Regarding claim 5, the rejection of claim 1 is hereby incorporated by reference, Chevalier and Terhark discloses a one or more non-transitory computer readable storage mediums storing one or more sequences of instructions, further causes: 
filtering said possible subsequent positions that are associated with said plurality of possible subsequent positions based on said degree of match between said resume or profile details of said user and said position detail profiles of said possible subsequent positions (Terhark [0207] where the implemented system filtered jobs, e.g., “The job presented are filtered based on the user's defined preferences, namely: 1) Job Title; 2) Job Category; 3) Location; 4) Company; and 5) Preferences”). 

Regarding claim 6, the rejection of claim 1 is hereby incorporated by reference, Chevalier and Terhark discloses a one or more non-transitory computer readable storage mediums storing one or more sequences of instructions, further causes: 
processing at least one additional position (Terhark [0058] and [0087] where the implemented career path services module processing possible career path (i.e. possible subsequent positions); and 
identifying and displaying a comprehensive set of possible subsequent positions for said at least one additional position (Chevalier [0151] and [Figure 2A], describes that the implemented social match platform (SMP) utilized to identify a potential job and a potential candidates for the identified job, e.g., “…find a job and a job candidate, respectively”, wherein said comprehensive set of possible subsequent positions for said at least one additional position is identified based on subsequent positions held by said people who previously held at least one of a position that is equal to, or equivalent to said at least one additional position (Chevalier [0389] & [Figure 54] describes how the advancement path taxonomy (APT), determines the job seeker’s current job (i.e., seeker’s most current experience information) e.g., “Upon obtaining the characteristics of the seeker's current job 5415, the APT determines if path dependent analysis is desired, and if so, the APT will determine the seeker's previous job states and corresponding characteristics”),  	wherein said plurality of possible subsequent positions that represent said comprehensive set of possible subsequent positions for said user is generated based on a combination of said comprehensive set of possible subsequent positions for said user based on said current position and said comprehensive set of possible subsequent positions for said at least one additional position (Chevalier [0355] & [Figure 38] describes how the advancement path taxonomy (APT) collecting data related the job seekers previous job history, the experience they have had leading up to their current desire. This is equivalent to the idea of determining the job seeker (candidate) previous job experience or history of employment). 

Regarding claim 7, the rejection of claim 1 is hereby incorporated by reference, Chevalier and Terhark discloses a one or more non-transitory computer readable storage mediums storing one or more sequences of instructions, further causes:  
processing background information for said user, wherein said background information is at least one of education information, at least one past position, skills information, or certification information (Chevalier [claim 19], e.g., “user background information”); and  	identifying and displaying a comprehensive set of possible subsequent positions based on said background information by identifying subsequent positions held by said people having at least one of the same or equivalent education information, having at least one of the same or equivalent education information, having held the same or equivalent position as said at least one past position, equal or equivalent skills information, or equal or equivalent certification information (Chevalier [0151] and [Figure 2A], describes that the implemented social match platform (SMP) utilized to identify a potential job and a potential candidates for the identified job, e.g., “…find a job and a job candidate, respectively”. See also [0146] where the other embodiment of the SMP is displaying all potential jobs) 	wherein said plurality of possible subsequent positions that represent said comprehensive set of possible subsequent positions for said user is generated based on a combination of said comprehensive set of possible subsequent positions for said user based on said current position and said comprehensive set of possible subsequent positions based on said background information (Chevalier [0337], [0392], [0420], [0503] where the job seeker skill, education, previous position, etc. considered for the selected possible subsequent position). 

Regarding claim 8, the rejection of claim 1 is hereby incorporated by reference, Chevalier and Terhark discloses a one or more non-transitory computer readable storage mediums storing one or more sequences of instructions, which when executed by one or more processors, further causes:  	determining other metadata associated with said position-detail profiles, including any of (a) people who are currently in said selected possible subsequent position (Chevalier [0387] e.g., “users with current experience in the equivalent state receive “) , (b) recruiters who source for the selected possible subsequent position, (c) hiring managers for the selected possible subsequent position, (d) salary range for the selected possible subsequent position (Chevalier [0297] and [0317] where salary information provided as a position-detail information) , (e) growth or decline of such selected possible subsequent positions in industry, (f) typical interview questions for such said selected possible subsequent position (Chevalier [0587], e.g., job interview), or (g) employee feedback on culture for company and for the selected possible subsequent position, wherein said metadata is obtained from any of said comprehensive database of resumes or profiles, a job portal or a professional networking websites (Chevalier [Figure 28B] and [0389] where the job seeker career experience and other profile data considers). 

Regarding claim 9, the rejection of claim 1 is hereby incorporated by reference, Chevalier and Terhark discloses a one or more non-transitory computer readable storage mediums storing one or more sequences of instructions, wherein said metadata associated with each of said possible subsequent positions for said user comprises user generated content that is entered by said people of said opportunity network system that comprises at least one of (a) work-life balance information, (b) interview questions, (c) a gender ratio or (d) what it takes to succeed in said possible subsequent positions (Chevalier [0155], [0158] the implemented social match platform (SMP) identifies the candidate (i.e., user) previous and current professional experience, e.g., “The candidate platform join request 353 may include various pieces of information regarding the candidate including personal information, contact information, previous and/or current professional experience, previous and/or current education information”. Further, as [0271] “…employment history and/or other identifying information.” User’s previous employment history identified. 

Regarding claim 10, the rejection of claim 1 is hereby incorporated by reference, Chevalier and Terhark discloses a one or more non-transitory computer readable storage mediums storing one or more sequences of instructions, wherein said metadata is determined by resumes or profiles of said people associated with said plurality of possible subsequent positions comprises at least one of (a) transition specific metadata selected from a frequency of transfers from at least one said subsequent position to a next position, (b) current opening metadata comprising current openings for said selected possible subsequent position, wherein the current openings is obtained from job postings, (c) position metadata comprising company size, an industry that said company belongs to, or salary information associated with said selected possible subsequent position, (d) people metadata selected from said people who hire for said subsequent positions, users said people who held said subsequent positions in the past, said people who interviewed in the past for said subsequent positions, and users said people from the same companies corresponding to said subsequent positions or (e) matching metadata that comprises a degree of match between at least one said subsequent position and said entity information of said user (Terhark [0100], 0102], [0123], [0134], and [0195] where the system matches user’s with potential or dream jobs, e.g., “ the system will match user's skills, education, certifications, licenses, experience and return the best matches for job recommendations”). 
 
Regarding claim 11, the rejection of claim 10 is hereby incorporated by reference, Chevalier and Terhark discloses a one or more non-transitory computer readable storage mediums storing one or more sequences of instructions, wherein said position metadata further comprises at least one of educational details, professional details, skills and certifications, years of experience prior to getting to said subsequent positions since graduation, years of experience in said subsequent positions, a position held prior to said subsequent positions or a position transitioned to after said subsequent positions of said people (Chevalier [0337], [0392], [0420], [0503] where the job seeker skill, education, previous position, etc. considered for the selected possible subsequent position). 

Regarding claim 12, the rejection of claim 9 is hereby incorporated by reference, Chevalier and Terhark discloses a one or more non-transitory computer readable storage mediums storing one or more sequences of instructions, wherein said opportunity network system comprises a messaging system that allows said people to specify messaging preferences selected from who they are open to receiving messages from and on what topics, which when executed by the one or more processors, further causes: 
processing a selection of said selected possible subsequent position from said plurality of possible subsequent positions (Chevalier [0332] where the past or previous (i.e. subsequent) position compared to the (the target job) current (i.e., target positon) and searched); 
obtaining said people metadata corresponding to said selected possible subsequent position (Chevalier [0163], [Figure 3A], [0192], [0227], and [0718] where a user information obtained and stored from multiple social networks. For instance, as shown [Figure 3A, elements 307a – 307c]. See further [0027] and [Figures 18A – 18C] where a user information obtained from a user resume); 
extracting messaging preferences specified by said people from said people metadata corresponding to said selected possible subsequent position (Chevalier [0264] and [0719] where a user information is aggregated and extracted. See further [0640] and [0643] where a user data organized (i.e., normalized); 
matching said user preferences with said messaging preferences (Terhark [0151] the most recent held job of the candidate is very relevant for the generation of the job description, e.g., “…more specifically, strongly ranked by the relevancy of the most recent job the applicant describes, to the description of the job”); and
 automatically generating a communication interface for said user to communicate with said people from said people metadata corresponding to said selected possible subsequent position (Chevalier [0303] & [Figure 24] e.g., “A job seeker may communicate with the CSE, such as via a communications network 2410, and/or directly via a job seeker/network interface 2415”). 

Regarding claim 13, the rejection of claim 2 is hereby incorporated by reference, Chevalier and Terhark discloses a one or more non-transitory computer readable storage mediums storing one or more sequences of instructions, further causes: 
analyzing metadata for a given category or sub-category for each of said possible subsequent positions for said user (Chevalier [0320] e.g., “…analysis may include aggregation and/or analysis of user individual state records 2940, aggregation and/or analysis of user state chain records 2945, and/or aggregation and/or analysis of user historical parameter(s) 2950”); and 
dynamically generating filters for at least one of said category or said sub-category based on a frequency of occurrence of said category or sub-category of said metadata (Terhark [0055] where each job posting has different sets of attributes (i.e., metadata), the attributes are job description attributes and candidate identifier attributes). 

Regarding claim 14, the rejection of claim 1 is hereby incorporated by reference, Chevalier and Terhark discloses a one or more non-transitory computer readable storage mediums storing one or more sequences of instructions, wherein said degree of match between said resume or profile and said normalized entity information of said user and at least one said position detail profile is computed by at least one of (a) verifying whether educational background of said people matches with people who are currently working in said selected possible subsequent position (Chevalier [0140] e.g., “…verifying the candidate's suitability and/or abilities, putting the recruiter in touch with the candidate, and/or the like. The SMP may facilitate these actions utilizing information regarding the recruiter's social network and/or affiliation with companies and/or organizations, location, profile preferences, skills, experiences, education, and/or the like, and may also utilize such information to recommend relevant candidates to the recruiter”), (b) comparing years of experience of said people with said people who are currently in said selected possible subsequent position or (c) comparing salary of said people with said people who are currently in said selected possible subsequent position (Chevalier [0385] (e.g., comparing the aggregate salary for a state to the seeker's salary at a given state.). 

Regarding claim 15, the rejection of claim 1 is hereby incorporated by reference, Chevalier and Terhark discloses a one or more non-transitory computer readable storage mediums storing one or more sequences of instructions, further causes generating (a) a compatibility report comprising compatibility score for said user with said position detail profile, (b) a top skills of said user that matches with said position detail profile, and (c) a top skills that missing from a profile of said people (Terhark [0151] the most recent held job of the candidate is very relevant for the generation of the job description, e.g., “…more specifically, strongly ranked by the relevancy of the most recent job the applicant describes, to the description of the job they are applying for” [0059] where the generated job description is based on the candidate qualification (i.e., profile). 

Regarding claim 16, Chevalier discloses an opportunity network system that provides career insights to a user by determining potential next positions and a degree of match to a potential next position, comprising: 
a processor (Chevalier [Figure 17, element 1700]); and 
a non-transitory computer readable storage medium comprising one or more modules executable by said processor (Chevalier [0225] wherein the implemented system comprises machine readable medium with instruction), wherein said one or more modules comprises: 
a web information extracting module that collects and pre-analyses a comprehensive database of resumes or profiles of users (Chevalier [0163], [Figure 3A], [0192], [0227], and [0718] where a user information obtained and stored from multiple social networks. For instance, as shown [Figure 3A, elements 307a – 307c]. See further [0027] and [Figures 18A – 18C] where a user information obtained from a user resume); 
an intelligent profile parse module that extracts normalized entity information from resumes or profiles about backgrounds of people [users], including current and past positions held by people;  	wherein the intelligent profile parse module analyses said entity information of said users using at least one of machine learning techniques, statistical techniques, web-search techniques, or natural language processing techniques to obtain normalized entity information in resumes or profiles of said people [users] (Chevalier [0264] and [0719] where a user information is aggregated and extracted. See further [0640] and [0643] where a user data organized (i.e., normalized) in a table. Normalization is the process of organizing data in a database. This process includes creating tables and establishing relationships between those tables according to rules designed both to protect the data and to make the database more flexible by eliminating redundancy. See further [0162]-[0163], and [0179] where user information includes regarding previous and current employments).
an opportunity generation module that identifies and displays a comprehensive set of possible subsequent positions for said user based on said current position held by said user (Chevalier [0151] and [Figure 2A], describes that the implemented social match platform (SMP) utilized to identify a potential job and a potential candidates for the identified job, e.g., “…find a job and a job candidate, respectively”. See also [0146] where the other embodiment of the SMP is displaying all potential jobs), wherein said comprehensive set of possible subsequent positions for said user is identified by (i) identifying said people who have held at least one of a position that is equal to, or equivalent to, said current position held by said user (Chevalier [0389] & [Figure 54] describes how the advancement path taxonomy (APT), determines the job seeker’s current job (i.e., seeker’s most current experience information) e.g., “Upon obtaining the characteristics of the seeker's current job 5415, the APT determines if path dependent analysis is desired, and if so, the APT will determine the seeker's previous job states and corresponding characteristics”), and (ii) determining subsequent positions held by said people who previously held said at least one of said position that is equal to, or equivalent to said current position of said user (Chevalier [0355] & [Figure 38] describes how the advancement path taxonomy (APT) collecting data related the job seekers previous job history, the experience they have had leading up to their current desire. This is equivalent to the idea of determining the job seeker (candidate) previous job experience or history of employment). 	Chevalier does not clearly disclose a position detail profile generation module that automatically generates a position-detail profile for a selected possible subsequent position is selected from said possible subsequent positions, wherein said position-detail profile is generated based on at least one of (a) profiles of people who are currently in said selected possible subsequent position or (b) profiles people who have previously worked at said selected possible subsequent position wherein said position-detail profile comprises previous position, subsequent positions, of said people who are currently in said selected possible subsequent position or who may have previously worked at the position, wherein said selected possible subsequent position is selected by processing a selection of at least one of said possible subsequent positions based on said comprehensive set of possible subsequent positions; and 	a position compatibility module that determine a degree of match between resume or profiles information of said user and at least one said position-detail profile of said selected possible subsequent position by comparing said resume or profiles information of said user with said position-detail profile. 	However, Terhark discloses a position detail profile generation module that generates a position-detail profile for a selected possible subsequent position is selected from said possible subsequent positions (Terhark [0058] and [0087] where the implemented career path services module processing possible career path (i.e. possible subsequent positions), e.g., “One illustrative career path is depicted in FIG. 5, and shows transitions from one state such as “Accounting Assistant” to a second state such as “Accountant,” to a third state such as “Accounting Manager,” and so forth”), wherein said position-detail profile is generated based on at least one of (a) profiles of people who are currently in said selected possible subsequent position or (b) profiles people who have previously worked at said selected possible subsequent position  (Terhark [0087], [0089], [0115], and [0262] where the system generates job details based on the user’s profile, e.g., “The career path services module 126 is configured to supply users with career path choices from a collection of possible career paths stored in the system 100, based on employment history from resume and profile collections acquired”) wherein said position-detail profile comprises previous position, subsequent positions, and any of sills, years of experience in current and past positions, certifications, or educational experience of said people who are currently in said selected possible subsequent position or who may have previously worked at the position, wherein said selected possible subsequent position is selected by processing a selection of at least one of said possible subsequent positions based on said comprehensive set of possible subsequent positions (Terhark [0100], 0102], [0123], [0134], and [0195] where the system matches users with potential or dream jobs, e.g., “ the system will match user's skills, education, certifications, licenses, experience and return the best matches for job recommendations”); and 	a position compatibility module that determine a degree of match between resume or profiles information of said user and at least one said position-detail profile of said selected possible subsequent position by comparing said resume or profiles information of said user with said position-detail profile associated with at least one of said people who are currently in said selected possible subsequent position (Terhark [0100], 0102], [0123], [0134], and [0195] where the system matches user’s with potential or dream jobs, e.g., “ the system will match user's skills, education, certifications, licenses, experience and return the best matches for job recommendations”).. 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the social match platform of Chevalier with predictive modeling of Terhark. Both Chevalier and Terhark are analogous, because they are from the same field of endeavor as the claimed invention. One would have been motivated to do so in order the social networking system provides that allow elements the opportunity to share and receive information about clients’ career with a matching skills.

Regarding claim 17, the rejection of claim 16 is hereby incorporated by reference, Chevalier and Terhark discloses a system, wherein said position detail profile generation module further determines other metadata associated with said position-detail profiles, including any of people who are in said selected possible subsequent position (Chevalier [0387] e.g., “users with current experience in the equivalent state receive “), recruiters who source for the selected possible subsequent position, hiring managers for the selected possible subsequent positions, (Chevalier [0297] and [0317] where salary information provided as a position-detail information) growth or decline of such selected possible subsequent positions in industry (Chevalier [0297] and [0317] where salary information provided as a position-detail information), typical interview question for such said selected possible subsequent position (Chevalier [Figure 28B] and [0389] where the job seeker career experience and other profile data considers), employee feedback on culture for company and for the selected possible subsequent position (Chevalier [Figure 28B] and [0389] where the job seeker career experience and other profile data considers), wherein a message generation module that enables said user to communicate with one or more people associated with such said selected possible subsequent position to further explore career opportunities (Chevalier [Figure 28B] and [0389] where the job seeker career experience and other profile data considers).
Regarding claim 18, the rejection of claim 17 is hereby incorporated by reference, Chevalier and Terhark discloses a system, wherein said metadata is associated with each of said plurality of possible subsequent positions comprises at least one of (a) transition specific metadata selected from a frequency of transfers from at least one said subsequent position to a next position, (b) current opening metadata comprising current openings for said position, and (c) position metadata comprising company size, an industry that said company belongs to, or salary information associated with said selected possible subsequent position (Chevalier [0155], [0158] the implemented social match platform (SMP) identifies the candidate (i.e., user) previous and current professional experience, e.g., “The candidate platform join request 353 may include various pieces of information regarding the candidate including personal information, contact information, previous and/or current professional experience, previous and/or current education information”. Further, as [0271] “…employment history and/or other identifying information.” User’s previous employment history identified). 

Regarding claim 19, the rejection of claim 16 is hereby incorporated by reference, Chevalier and Terhark discloses a system, wherein said position detail profile generation module processes a selection of a selected possible subsequent position from said subset of possible subsequent positions; and generates a position detail profile in response to said selected possible subsequent position which comprises at least one of (a) said transition specific metadata, (b) said current opening metadata, (c) said position metadata, (d) said people metadata, or (e) said matching metadata (Terhark [0100], 0102], [0123], [0134], and [0195] where the system matches user’s with potential or dream jobs, e.g., “ the system will match user's skills, education, certifications, licenses, experience and return the best matches for job recommendations”). 

Regarding claim 20, Chevalier disclose a processor-implemented method that provides career insights to a user of an opportunity network system by determining potential next positions and a degree of match to a potential next position (Chevalier [0158] the implemented recruiter platform provide information about potential employment positions), said method comprising: 
collecting and pre-analysing a comprehensive database of resumes or profiles of people (Chevalier [0163], [Figure 3A], [0192], [0227], and [0718] where a user information obtained and stored from multiple social networks. For instance, as shown [Figure 3A, elements 307a – 307c]. See further [0027] and [Figures 18A – 18C] where a user information obtained from a user resume); 
extracting normalized entity information from resumes or profiles about backgrounds of people, including current and past positions held by people (Chevalier [0264] and [0719] where a user information is aggregated and extracted. See further [0640] and [0643] where a user data organized (i.e., normalized) in a table. Normalization is the process of organizing data in a database. This process includes creating tables and establishing relationships between those tables according to rules designed both to protect the data and to make the database more flexible by eliminating redundancy. See further [0162]-[0163], and [0179] where user information includes regarding previous and current employments); 
analyzing of said entity information of said people using at least one of machine learning techniques, statistical techniques (Chevalier [0264], [0302], and [0330], e.g., “Statistical modeling 1220 involves aggregating information from a (preferably) statistically significant number of users and extracting trends or correlations between variables therein”, web-search techniques, or natural language processing techniques (Chevalier [0409], e.g., “…the data can be extracted from the job listings using natural language processing software”) to obtain normalized entity information in resumes or profiles of said users (Chevalier [0409], e.g., “…the data can be extracted from the job listings using natural language processing software”. The system implemented statistical and natural language processing to acquire user information); and 
identifying and displaying a comprehensive set of possible subsequent positions for said user based on said current position held by said user (Chevalier [0151] and [Figure 2A], describes that the implemented social match platform (SMP) utilized to identify a potential job and a potential candidates for the identified job, e.g., “…find a job and a job candidate, respectively”. See also [0146] where the other embodiment of the SMP is displaying all potential jobs), wherein said comprehensive set of possible subsequent positions for said user is identified by (i) identifying said people who have held at least one of a position that is equal to, or equivalent to, said current position held by said user (Chevalier [0389] & [Figure 54] describes how the advancement path taxonomy (APT), determines the job seeker’s current job (i.e., seeker’s most current experience information) e.g., “Upon obtaining the characteristics of the seeker's current job 5415, the APT determines if path dependent analysis is desired, and if so, the APT will determine the seeker's previous job states and corresponding characteristics”), and (ii) determining subsequent positions held by said people who previously held said at least one of said position that is equal to, or equivalent to said current position of said user (Chevalier [0355] & [Figure 38] describes how the advancement path taxonomy (APT) collecting data related the job seekers previous job history, the experience they have had leading up to their current desire. This is equivalent to the idea of determining the job seeker (candidate) previous job experience or history of employment).	Chevalier does not clearly disclose processing a selection of at least one of said possible subsequent positions to obtain a selected possible subsequent position; 	automatically generating a position-detail profile for said selected possible subsequent position that is selected from said possible subsequent positions, wherein said position-detail profile is generated based on at least one of (a) profiles of people who are currently in said selected possible subsequent position, or (b) profiles people who have previously worked at said selected possible subsequent position, wherein said position-detail profile comprises previous position, subsequent positions, and any skill, years of experience in current and past position, cortication or educational experience of said people who are currently in said selected possible subsequent position or who may have previously worked at the selected possible subsequent position; and 	determining a degree of match between resume or profiles information of said user and at least one said position-detail profile of said selected possible subsequent position by comparing said resume or profiles information of said user with said position-detail profile associated with at least one of said people who are currently in said selected possible subsequent position 	However, Terhark in the analogous art of predictive modeling teaches: 	processing a selection of at least one of said possible subsequent positions to obtain a target position (Terhark [0058] and [0087] where the implemented career path services module processing possible career path (i.e. possible subsequent positions), e.g., “One illustrative career path is depicted in FIG. 5, and shows transitions from one state such as “Accounting Assistant” to a second state such as “Accountant,” to a third state such as “Accounting Manager,” and so forth”); 	automatically generating a position-detail profile for said target position that is selected from said possible subsequent positions, wherein said position-detail profile is generated (Terhark [0103] where the system generate career detail, e.g., “The anonymous profile created by the system 100 may include an anonymous profile description, a current job title, skills, and current education for the user”) based on at least one of (a) profiles of people who are currently in said target position, or (b) profiles people who have previously worked at said target position, wherein said position-detail profile comprises previous position, subsequent positions, and any skill, years of experience in current and past position, cortication or educational experience of said people who are currently in said target position or who may have previously worked at the target position (Terhark [0087], [0089], [0115], and [0262] where the system generates job details based on the user’s profile, e.g., “The career path services module 126 is configured to supply users with career path choices from a collection of possible career paths stored in the system 100, based on employment history from resume and profile collections acquired”); and 	determining a degree of match between resume or profiles information of said user and at least one said position-detail profile of said target position by comparing said resume or profiles information of said user with said position-detail profile associated with at least one of said people who are currently in said target position (Terhark [0100], 0102], [0123], [0134], and [0195] where the system matches user’s with potential or dream jobs, e.g., “ the system will match user's skills, education, certifications, licenses, experience and return the best matches for job recommendations”). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the social match platform of Chevalier with predictive modeling of Terhark. Both Chevalier and Terhark are analogous, because they are from the same field of endeavor as the claimed invention. One would have been motivated to do so in order the social networking system provides that allow elements the opportunity to share and receive information about clients’ career with a matching skills.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU MITIKU/Examiner, Art Unit 2156                                                                                                                                                                                                        
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156